Matter of Shaquana Michelle M.-L. v Leake & Watts (2016 NY Slip Op 03829)





Matter of Shaquana Michelle M.-L. v Leake & Watts


2016 NY Slip Op 03829


Decided on May 17, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2016

Mazzarelli, J.P., Moskowitz, Manzanet-Daniels, Gesmer, JJ.


1158

[*1]In re Shaquana Michelle M.-L. (Anonymous), Petitioner-Appellant,
vLeake and Watts, et al., Respondents-Respondents, Administration for Children's Services, Respondent.


Larry S. Bachner, Jamaica, for appellant.
Law Offices of James M. Abramson, PLLC, New York (Dawn M. Orsatti of counsel), for Leake and Watts, respondent.
Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for Valentina S., respondent.

Order, Family Court, Bronx County (Linda Tally, J.), entered on or about October 20, 2015, which, following a hearing, denied petitioner mother's motions and petitions for visitation and other contact with her children, unanimously affirmed, without costs.
Family Court's determination that it would not be in the children's best interests to have visitation or any other form of contact with the mother has a sound and substantial basis in the record (Domestic Relations Law § 112-b[4]; Family Ct Act § 1055-a[b]), as she has exhibited irrational, unstable and often violent behavior (Matter of Maxamillian, 6 AD3d 349, 351-352 [1st Dept 2004]; Matter of Rueben D.R., 302 AD2d 234, 234-235 [1st Dept 2003]). As Family Court found, visitation, or even limited contact granted to the mother, would likely have an adverse impact on the children's relationship with their adoptive families (Matter of Daijuanna Priscilla M., 290 AD2d 298, 298-299 [1st Dept 2002], lv denied 98 NY2d 612 [2002]). This is particularly true in light of the mother's admitted hostility toward the children's adoptive parents, and her inability to appreciate the significance or finality of the surrender agreements she entered into (see Social Services Law § 383-c).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 17, 2016
CLERK